                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

RANDY J. DAVIS,                                                 )
                                                                )
         Petitioner,                                            )
                                                                )
v.                                                              )        No. 2:13-CR-00046-8-JRG
                                                                )
UNITED STATES OF AMERICA,                                       )
                                                                )
         Respondent.                                            )

                               MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Petitioner’s Motion for Reconsideration Pursuant to

Rule 59(e) and Request to Amend Order [Doc. 620]. For the reasons herein, the Court will deny

the motion.


                                               I.     BACKGROUND

       The Court denied Petitioner Randy J. Davis’ Motion to Vacate, Set Aside or Correct His

Sentence under 28 U.S.C. § 2255 [Doc. 616] and dismissed this case with prejudice after

determining that his motion was untimely under 28 U.S.C. § 2255(f)(1), (3). [Mem. Op., Doc.

618, at 2–5]. Specifically, Mr. Davis’ motion was untimely under § 2251(f)(1) because he did

not file it within a year of the date on which the Court’s criminal judgment became final. [Id. at

3]. In addition, the Court determined that § 2251(f)(3) 1 could not save his claims because the

Supreme Court’s decision in Mathis v. United States, 136 S. Ct. 2243 (2016), which Mr. Davis

relied on in his motion, did not create a newly recognized constitutional right entitling him to

postconviction relief. [Id. at 3–4]. The Court therefore concluded that his motion, which also


         1
           Section 2255(f)(3) states that a prisoner may file a § 2255 motion beyond the one-year statute of limitations
if he asserts a right to postconviction relief that “has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review.”
lacked any basis for equitable tolling, required dismissal under § 2255(f)’s statute of limitations.

[Id. at 3–6]. Under Federal Rule of Civil Procedure 59(e), Mr. Davis now moves the Court to

reconsider its decision as it pertains to § 2251(f)(3).

                                      II.    LEGAL STANDARD

       Rule 59(e) states that a party may file a motion to alter or amend a judgment within

twenty-eight days of its entry, and it permits a court to alter a judgment based on “(1) a clear

error in law; (2) newly discovered evidence; (3) an intervening change in controlling law; or (4)

a need to prevent manifest injustice.” Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616

F.3d 612, 615 (6th Cir. 2010) (quotation omitted). A motion under Rule 59(e), however, “run[s]

contrary” to notions of “finality and repose,” and it is therefore “generally discouraged” and

“afford[s] relief only under extraordinary circumstances.” Polzin v. Barna & Co., No. 3:07-cv-

127, 2007 WL 4365760, at *3 (E.D. Tenn. Dec. 11, 2007). A district court has “considerable

discretion” in deciding whether to grant a motion under Rule 59(e). Leisure Caviar, 616 F.3d at

615 (citation omitted).

                                            III. ANALYSIS

      Mr. Davis maintains that the Court committed a clear error by deciding that Mathis does

not stand for a newly recognized constitutional right, but case law in this circuit clearly belies

his argument. See Williams v. United States, No. 17-5695, 2018 WL 3089199, at *2 (6th Cir. Jan.

11, 2018) (“[Petitioner] argues that his claims are timely under 28 U.S.C. § 2255(f)(3) because

he purportedly relies upon a rule of constitutional law newly announced in both Mathis and

Descamps v. United States[.] But neither Mathis nor Descamps announced a new, retroactively

applicable rule of constitutional law.” (citing In re Conzelmann, 872 F.3d 375, 376 (6th Cir.

2017))); Goins v. United States, No. 16-6826, 2017 WL 6546952, at *1–2 (6th Cir. June 26, 2017)


                                                   2
(rejecting the petitioner’s motion as time-barred under § 2251(f)(3) because “contrary to [the

petitioner’s] arguments, the holdings in Mathis and Descamps are not new rules of constitutional

law that the Supreme Court has made retroactive to cases on collateral review” (citing Dawkins

v. United States, 829 F.3d 549, 550–51 (7th Cir. 2016))); Scott v. United States, No. 2:17-CV-

96, No. 2:10-CR-57, 2019 WL 5397384, at *4 (E.D. Tenn. Oct. 22, 2019) (“Because the Sixth

Circuit has stated explicitly that ‘the holdings in Mathis and Descamps are not new rules of

constitutional law that the Supreme Court has made retroactive to cases on collateral review,’

Petitioner cannot claim the benefit of those two cases to avoid the one-year time bar in

§ 2251(f)(3).” (internal quotation omitted)). Mr. Davis is therefore well short of demonstrating

that the Court committed a clear error of law by denying his § 2255 motion as time-barred under

§ 2251(f)(3).

                                      IV.   CONCLUSION

      As the movant for reconsideration, Mr. Davis does not establish the extraordinary

circumstances that are necessary to meet Rule 59(e)’s lofty burden. Mr. Davis’ Motion for

Reconsideration Pursuant to Rule 59(e) and Request to Amend Order [Doc. 620] is therefore

DENIED.

       So ordered.

       ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE




                                               3
